NUMBER 13-12-00601-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

JOSE LUIS DAVILA,                                                              Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 430th District Court
                          of Hidalgo County, Texas.


                           ORDER OF ABATEMENT
  Before Chief Justice Valdez and Justices Benavides and Longoria
                          Order Per Curiam

       This cause is before the Court on appellant's failure to file the appellate brief by

December 6, 2013, and appellant’s fourth motion for extension of time to file the brief.

Appellant’s brief was originally due to be filed on April 10, 2013.         This Court has

previously granted three motions for extension of time to file appellant’s brief in this case
and directed counsel to file the brief by December 6, 2013. Rather than filing the brief,

counsel instead filed a fourth motion for extension of time to file the brief requesting an

additional 60 days.

       We DENY the fourth motion for extension of time. We now ABATE this appeal

and REMAND the cause to the trial court for further proceedings pursuant to Rule

38.8(b)(2) and (3) of the Texas Rules of Appellate Procedure. Upon remand, the trial

court shall utilize whatever means necessary to make appropriate findings and

recommendations concerning the following: (1) whether appellant desires to prosecute

this appeal; (2) why appellant's counsel has failed to file a brief and whether counsel has

effectively abandoned the appeal; (3) whether appellant has been denied effective

assistance of counsel; (4) whether appellant's counsel should be removed; and (5)

whether appellant is indigent and entitled to court-appointed counsel.

       If the trial court determines that appellant does want to continue the appeal, that

present counsel should be removed, and that appellant is indigent and entitled to

court-appointed counsel, the trial court shall appoint new counsel to represent appellant

in this appeal. If new counsel is appointed, the name, address, telephone number, and

state bar number of said counsel shall be included in an order appointing counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental




                                            2
reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       It is so ORDERED.

                                                  PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of February, 2014.




                                              3